Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the semiconductor structure including a plurality of first semiconductor layers and a plurality of second semiconductor layers, alternately stacked on each other on the active pattern; a second gate electrode extending in the second direction on the substrate and covering the first edge portion of the active pattern and the second edge portion of the semiconductor structure; and a blocking layer disposed between the semiconductor structure and the second gate electrode”.

Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a semiconductor structure including first semiconductor layers and second semiconductor layers alternately stacked on the active pattern, and having a second edge portion exposed toward the separation region; and a blocking layer covering at least one of an upper surface, side surfaces, or the second edge portion, of the semiconductor structure”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second gate electrode extending in the second direction while intersecting the semiconductor structure, on the substrate, and covering the semiconductor structure; source/drain regions disposed on the active pattern, on at least one side of the first gate electrode; and a blocking layer covering the semiconductor structure”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826